


Exhibit 10.2

 

[g173732kki001.jpg]

 

August 10, 2010

Supersedes offer of July 10

 

 

Gary Larsen

160 Lanternback Island Drive

Satellite Beach, FL 32937

 

Dear Gary,

 

I am pleased to offer you an opportunity to join the executive management team
of Power-One, Inc., under the terms described below. Your employment start date
will be Monday, August 16, 2010.

 

Position

Your title will be Senior Vice President, Finance and Chief Financial Officer
and you will be responsible for Power-One’s global financial and investor
relations functions and activities. You will report directly to me. The position
is based in our Camarillo, California corporate offices and extensive worldwide
travel is expected.

 

Base Pay

Your starting base salary will be $325,000.00 which will be paid bi-weekly at a
rate of $12,500.00 pursuant to our standard payroll practices.

 

Management Incentive Plan

You will be eligible to participate in the Power-One 2010 Management Incentive
Plan (“Plan”) at a target payout rate of 60% of your base annual salary,
prorated based upon your start date. The Plan allows for payouts above the
target, depending upon the Company’s achievement of the predetermined financial
objectives set forth in the Plan and upon your achievement of Individual goals,
if any, that I set for you. Power-One must achieve a minimum predetermined
financial result as set forth in the Plan before any payout can be earned. Once
you join the company, you will receive more information about Power-One’s 2010
financial objectives under the Plan.

 

The payout under the Plan, if any, will be made after the end of the Company’s
fiscal year when our final performance results for 2010 are known, but not later
than March 15, 2011. Plan participants must be employed by Power-One on the
payout date in order to receive a payout. Your payout, if any, will be pro-rated
based upon your actual start date.

 

Eligibility to participate in the Plan does not guarantee or imply a payout will
be earned and paid, nor does it guarantee your participation in any future
Incentive plan. Payouts under the Plan are based upon the achievement of actual
results against predetermined objectives and are not guaranteed. Power-One
reserves the right to modify or terminate the Plan at any time at its sole and
absolute discretion and is not required to replace the Plan with some other form
of bonus or incentive for Plan participants.

 

740 Calle Plano · Camarillo, CA 93012 · (805) 987-8741 · Fax (805) 383-5899 ·
www.power-one.com

 

--------------------------------------------------------------------------------


 

Gary Larsen Offer

Page 2 of 4

 

Car Allowance

You will receive an automobile allowance of $150.00 per week ($7,800 gross on an
annualized basis), which is intended to reimburse you for all expenses incurred
while using your personal vehicle for company business. In order to receive this
allowance, you must maintain a minimum of $300,000 personal liability insurance
coverage on your vehicles at all times. Proof of this coverage must be submitted
annually to Human Resources.

 

Relocation Assistance

In accordance with Power-One’s relocation guidelines, which were previously
provided to you, you will be reimbursed for relocation costs in an amount not to
exceed $175,000.00 (one hundred seventy five thousand dollars).

 

Stock Incentive Plan

You will be granted (i) a non-qualified stock option to purchase 100,000 (one
hundred thousand) shares of Power-One common stock at an exercise price equal to
the closing price of the stock on the date of the grant (Award Date) and (ii)
100,000 (one hundred thousand) Restricted Stock Units (RSUs), each representing
a future right to own one share of Power-One common stock for each RSU that
vests.

 

The Award Date of your stock options and RSUs will be your start date. Both the
stock options and the RSU’s expire ten (10) years after the Award Date and they
each vest over a term of four years at a rate of 25% annually on the first,
second, third and fourth anniversaries of the Award Date. You will be
responsible for the payment of any income taxes resulting from the vesting or
your exercise of the grants. You will receive a stock award agreement and your
awards will be subject to the terms and conditions of the Power-One, Inc. 2004
Stock Incentive Plan (“Stock Plan”). You will receive detailed information about
the Stock Plan and an award agreement document under separate cover after your
start date.

 

Section 16 Officer

As a result of your position, you will be subject to the trading restrictions
and reporting requirements of Rule 16(a) of the Securities Exchange Act of 1934.
Your designation as a Section 16 Officer is subject to ratification by the Board
of Directors.

 

Change in Control and Indemnification

Upon commencement of your employment, Power-One will enter into the standard
form of Senior Executive Change in Control Agreement and the standard form of
Officer’s Indemnification Agreement with you.

 

--------------------------------------------------------------------------------


 

Gary Larsen Offer

Page 3 of 4

 

Benefits

In addition to the above, you are also eligible to participate in benefit plans
offered to Power- One’s employees under the terms of such plans, including the
following:

 

·                  medical, dental and vision plans including the supplemental
plan for executives which covers out of pocket expenses for covered medical and
dental costs up to $10,000 annually (the $10,000 cap is effective for 2010)

 

·                  life Insurance at two and a half times your annual salary
(limited to $500,000.00 without medical certification and $750,000.00 with
medical certification, not to exceed 2.5 times base salary);

 

·                  supplemental life insurance at your sole discretion and cost;

 

·                  short-term and long-term disability coverage;

 

·                  a paid annual physical exam pursuant to Power-One’s policy
for executives;

 

·                  Paid Time Off (see “PTO” section below)

 

·                  401(k) Plan: Power-One’s current matching contribution is
$0.75 for each $1.00 you invest in the plan up to 2% of your salary and $0.50
cents for each $1.00 you invest thereafter, up to 5% of your pay, for a total
partial matching contribution by the company of up to 7% of your pay that you
Invest in the plan. (The employer matching rates are subject to change and will
be evaluated on an annual basis).

 

Certain of the above benefits are provided at no additional cost to you. Other
benefits are selected at your option and will involve some contribution based on
the nature and level of benefit(s) selected. All of these benefits are
administered in accordance with the plan provisions on file in the Human
Resources office, and most become effective on the date of hire. Power-One
reserves the right to modify benefits at its discretion.

 

Paid Time Off

You will accrue a paid time off benefit (“PTO”) each payroll period that, when
annualized, equals four (4) weeks of PTO per year. Please be advised that
Power-One generally carries out a year-end business closure of several of its
global facilities for up two weeks commencing in late December. You may take
this time off as unpaid or use your accrued PTO to cover this period.

 

--------------------------------------------------------------------------------


 

Gary Larsen Offer

Page 4 of 4

 

Confidential and Proprietary Information

Power-One prides itself on respecting the confidential and proprietary
information of other companies. It is our policy that new employees may not
bring with them to Power-One any documents or records from a former employer. We
ask that prior to joining Power-One you destroy and/or return to your former
employer any and all information and documents that you may have in your
possession. Upon employment with Power-One, you will be required to execute
agreements that include provisions governing your use and disclosure of
Power-One’s confidential information during and after your employment with
Power-One and that assign to Power-One your interest, if any, in intellectual
property created during your time at Power-One.

 

At Will Employment

Notwithstanding any term in this offer letter to the contrary, your employment
with Power-One is “at will” and both you and Power-One are entitled to terminate
your employment any time, with or without cause. This offer is not intended to
be, nor should it be interpreted as, a contract of employment. This offer of
employment is specifically contingent upon favorable results of your background
and credit check and your drug screening.

 

We are very excited about the prospect of working with you. We believe that you
will be an asset to Power-One and hope that you will accept this offer of
employment.

 

We look forward to your acceptance of our offer by returning a signed copy of
this letter to me no later than August 11, 2010.

 

If you have any further questions please do not hesitate to contact me. Welcome
to Power-One, Gary. I look forward to working with you again.

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ Richard J. Thompson

 

 

Richard J. Thompson

 

 

President and Chief Executive Officer

 

 

 

 

 

Cc: David Powell, David Powell, Inc.

 

 

 

 

 

 

 

 

Accepted:

 

 

 

 

Signed:

 /s/ Gary Larsen

 

Date: August 11, 2010

 

      Gary Larsen

 

 

 

--------------------------------------------------------------------------------
